Case: 21-50556     Document: 00516181459         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 26, 2022
                                No. 21-50556                            Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 21-50557
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Francisco Cruz-Mora,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                               No. 4:21-CR-22-1
                               No. 4:21-CR-151-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Juan Cruz-Mora appeals his conviction and sentence for entry after
   deportation under 8 U.S.C. § 1326(a) and (b)(2), along with the revocation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50556      Document: 00516181459           Page: 2     Date Filed: 01/26/2022




                                      No. 21-50556
                                    c/w No. 21-50557

   of the term of supervised release he was serving at the time of the offense.
   Because his appellate brief does not address the validity of the revocation or
   the revocation sentence, he abandons any challenge to that order. See Yohey
   v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          For the first time on appeal, Cruz-Mora argues that treating a prior
   conviction that increases the statutory maximum under § 1326(b)(2) as a sen-
   tencing factor, rather than as an element of the offense, violates the Constitu-
   tion. He correctly concedes that the argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he wishes to preserve it for
   further review. The government has moved without opposition for summary
   affirmance or, alternatively, for an extension of time to file its brief.
          As the government asserts and as Cruz-Mora concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019). Because the government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment and the order revoking supervised release are AFFIRMED.
   The government’s alternative motion for an extension of time is DENIED
   as moot.




                                           2